DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  “andconverting” should read --and converting--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform display device in claims 2, 8, 9, 13, 19, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-4, 7-15, and 18-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2005/0111621 (Riker et al.).
Regarding claim 2, Riker et al. teaches a method for adjusting a dose distribution setting for a technical device for tumor therapy (abstract), the method comprising:
reading a first plan from data memory ("system 30 receives an externally generated precedent plan”, [0070]);
displaying the first plan of a dose distribution in a plan volume on a display device (Figure 3, GUI, 150) for a possible setting of the technical device for tumor therapy for delivering the set dose distribution to a patient (“user is provided a more fluid platform that can display a graphical representation of radiation dose distribution for each proposed radiation beam arrangement”, [0087]; [0128]), wherein a first operating aid (Figure 3, slide control, 155) and a second operating aid (Figure 3, slider, 154) are provided and each having two end positions the first end position of the first operating aid (155) corresponds to the first plan, and the second operating aid (154) assigns a 
changing or amending the first plan in at least one volume-specified fineness and drawing up or determining a causal follow-up plan by (constraints adjusted for particular areas of interest, [0091]-[0100]):
presetting of a new dose value for a local group of voxels in a volume-specified fineness at a certain position of the plan volume, which does not have this new dose value, wherein the certain position is determined by selecting an initial voxel located in a layer of the plan volume ([0100]; [0111]-[0112]);
converting the first plan into a first navigation plan taking into account the first plan and a dose change in the local group of voxels (new plan generated, [0113]; [0119]); and converting the first plan into a second navigation plan in accordance with the first conversion and with presetting of mathematical weights in the conversion so that first and second navigation plans are different, the mathematical weights increase with increasing distance from the initial voxel, and the second navigation plan has more locally limited changes compared with the first navigation plan (Assigned priority to cost contributors and adjustable weight importance to boundary selection to adjust plan in local areas, [0091]-[0099]; [0110]-[0101]; [0103]-[0104]);
	wherein the second operating aid (154) has a plurality of intermediate positions, each of which corresponds to an intermediate plan, each of the intermediate plans corresponding to an interpolation between the first navigation plan and the second 
	between the two end positions of the first operating aid (155) there are a plurality of intermediate positions, each of which corresponds to an intermediate plan, and each of the intermediate plans corresponds to an interpolation between the first plan in the direction of the third navigation plan ([0128]); and
	displaying a plan on the display device (150), corresponding to a setting of the first operating aid (155) ([0087]-[0088]; [0128]).
	Regarding claim 3, Riker teaches the intermediate plans correspond to a dose distribution in the plan volume for a corresponding adjustment of the technical device ([0128]).
	Regarding claim 4, Riker teaches the interpolated intermediate plans are not stored in the database (changes may be optionally temporarily stored, [0129]).
	Regarding claim 7, Riker teaches the mathematical weights are determined in a direction starting from the initial voxel depending on the respective tissue ([0101]; [0103]).
	Regarding claim 8, Riker teaches a center setting of the first operating aid (155) displays an intermediate plan on the display device (150) that is an interpolation between the first plan and the third navigation plan ([0128]).
	Regarding claim 9, Riker teaches the first operating aid (155) and the second operating aid (154) are both displayed on the display device (150) (Figure 3).
claim 10, Riker teaches the second operating aid (154) has two end positions, one end position corresponding to the first navigation plan and the other end position corresponding to the second navigation plan ([0088]; [0103]-[0104]).
	Regarding claims 11 and 12, Riker teaches the first operating aid (155) is a slider and the second operating aid (154) is a slider (Figure 3; [0109]; [0125]-[0126]).
	Regarding claim 13, Riker teaches a method for adjusting a dose distribution setting of a technical device for tumor therapy (abstract), comprising: 
	reading a first plan from data memory ("system 30 receives an externally generated precedent plan”, [0070]);
displaying the first plan of a dose distribution in a plan volume on a display device (Figure 3, GUI, 150) for a possible setting of the technical device for tumor therapy for delivering the set dose distribution to a patient (“user is provided a more fluid platform that can display a graphical representation of radiation dose distribution for each proposed radiation beam arrangement”, [0087]; [0128]), wherein a first operating aid (Figure 3, slide control, 155) and a second operating aid (Figure 3, slider, 154) are provided and each having two end positions, the first end position of the first operating aid (155) corresponds to the first plan, and the second operating aid (154) assigns a navigation plan to the second end position of the first operating aid (155) (“first operating aid”: [0125]-[0127]; “second operating aid”: [0088]; [0103]-[0104]);
changing the first plan in no more than a volume-specified fineness comprising no more than a local group of voxels at a time and determining a causal follow-up plan by (constraints adjusted for particular areas of interest, [0091]-[0100]):

converting the first plan into a first navigation plan taking into account the first plan and a dose change in the local group of voxels (new plan generated, [0113]; [0119]);
and converting the first plan into a second navigation plan in accordance with the first conversion and with presetting of mathematical weights in the conversion so that first and second navigation plans are different (Assigned priority to cost contributors and adjustable weight importance to boundary selection to adjust plan in local areas, [0091]-[0099]; [0110]-[0101]; [0103]-[0104]);
	wherein the second operating aid (154) has a plurality of intermediate positions, each of which corresponds to an intermediate plan, each of the intermediate plans corresponding to an interpolation between the first navigation plan and the second navigation plan, and a selected intermediate position defining a selected third navigation plan ([0088]; [0103]-[0104]);
	wherein between the two end positions of the first operating aid (155) there are a plurality of intermediate positions, each of which corresponds to an intermediate plan, and each of the intermediate plans corresponds to an interpolation between the first plan in the direction of the third navigation plan ([0128]); and

	Regarding claim 14, see discussion for claim 3.
	Regarding claim 15, see discussion for claim 4.
	Regarding claim 18, see discussion for claim 7.
	Regarding claim 19, see discussion for claim 8.
	Regarding claim 20, see discussion for claim 10.
	Regarding claim 21, see discussion for claim 9.
	Regarding claim 22, see discussion for claim 11.
	Regarding claim 23, see discussion for claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0111621 (Riker et al.).
Regarding claims 5, 6, 14, and 15, Riker et al. teaches all the limitations of claim 2 or claim 13. Riker et al. teaches the local group of voxels necessarily takes up a certain percentage of the plan volume, but does not quantify the percentage or the number or voxels in the local group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791